ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art made of record does not teach an induction charging device for a partially or fully electrically operated motor vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
wherein the metal shielding plate and the lower shell are secured to one another in a fluid-tight manner and spaced apart from one another with a separate stiffening insert arranged between the metal shielding plate and the lower shell such that: 
the stiffening insert is in contact with the lower shell on one side and with the metal shielding plate on the other side, and
the stiffening insert secures the lower shell and the metal shielding plate and thus the metal shielding plate and the ferrite plate at a defined distance from one another, 
wherein the stiffening insert has a first surface and a second surface;
wherein the fluid flows around both the first and second surfaces,
wherein the fluid pipe of the temperature-control assembly is set up in a modular manner,  

wherein the stiffening insert is designed dependently on the required defined distance, and 
wherein a gap between the metal shielding plate and the lower shell resulting from the adapted thickness of the stiffening insert, is compensated when joining the metal shielding plate to the lower shell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851